ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals filed September 19, 1995, 1995 WL 550947, affirming the conviction of Timothy Victor Christie of careless driving be, and the same is, affirmed. Christie contends that the revocation of his driver’s license pursuant to the implied consent law barred the subsequent criminal prosecution for DWI and careless driving under the double jeopardy clause. This contention is answered by our decision in State v. Hanson, 543 N.W.2d 84 (Minn.1996). The decision of the court of appeals is affirmed.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice